                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                       5:18-cr-00519-D-1


UNITED STATES OF AMERICA                     )
     Plaintiff,                              )
                                             )
                      v.                     )       ORDER
                                             )
DOMINIQUE WILLIAMS                           )
    Defendant.                               )

Upon the motion of Defendant, it is hereby ORDERED that Docket Entry Number 19 and 23

be sealed until such time as requested by Defendant. It is further ordered that the Clerk provide

a signed copy of the Order to Defendant.

       IT IS SO ORDERED this the ______ day of February 2019.
Dated: February 8, 2019

                                             ______________________________________
                                             Robert T. Numbers, II
                                             _____________________________________
                                             United States Magistrate Judge
                                             ROBERT T. NUMBERS, II
                                             UNITED STATES MAGISTRATE JUDGE




           Case 5:18-cr-00519-D Document 26 Filed 02/08/19 Page 1 of 1
